Exhibit 99.2 CONSUMER CAPITAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets at September 30, 2010 and December 31, 20093 Consolidated Statements of Operations for the Nine Months Ended September 30, 2010 and 20094 Consolidated Statements of Changes in Stockholders' Equity (Deficit)5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 20096 Notes to Consolidated Financial Statements7 2 CONSUMER CAPITAL GROUP, INC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, 2010 2009 (Unaudited) ASSETS CURRENT ASSETS Cash & cash equivalents $ 7,992,588 $ 266,096 Prepaid expenses 425,376 7,900 Other receivables 384,294 439 Related party receivable 33,911 Total current assets 8,836,169 274,435 Equipment, net 22,867 14,959 Total assets $ 8,859,036 $ 289,394 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ 3,259,385 $ 55,644 Deferred revenue 713,059 Accrued salaries 7,288 Short term borrowing 250,100 Taxes payable 1,292,753 103 Other payables 1,428,002 12,318 Related party payable 123,484 Total current liabilities 6,700,487 441,649 STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.01 par value, 500,000,000 shares authorized 367,800,500 issued and outstanding at September 30, 2010 280,456,300 shares issued and outstanding at December 31, 2009 3,678,005 2,804,563 Discount on common stock issued to founders (2,743,080) (2,294,130) Stock subscription receivable (427,130) Additional paid-in capital 1,119,233 551,042 Accumulated other comprehensive income 18,889 8,808 Accumulated earnings (deficit) 85,502 (795,408) Total stockholders' equity (deficit) 2,158,549 (152,255) Total liabilities and stockholders' equity (deficit) $ 8,859,036 $ 289,394 The accompanying notes are an integral part of these consolidated financial statements 3 CONSUMER CAPITAL GROUP, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the nine-months ended September 30, 2010 2009 (Unaudited) (Unaudited) Net revenues $ 6,977,138 $ Operating expenses
